Citation Nr: 1530650	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for a back injury with fracture of T11-12, currently evaluated as 20 percent disabling.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.
 
3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.
 
4. Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from May 1970 to September 1970, and in March 1973.

These matters of increased rating for the Veteran's service connected spine disability, and TDIU, come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  They were remanded for further development by a February 2012 Board decision, and now return again before the Board.  A hearing was held before the undersigned Veterans Law Judge in September 2011.

During the course of the appeal, the RO awarded the Veteran service connection for radiculopathy of the right and left lower extremities, and assigned two separate 10 percent disability ratings effective January 20, 2009.  These neurologic abnormalities have been medically associated with the Veteran's service-connected lumbar spine disorder.  As such, because VA regulation requires that neurologic abnormalities associated with a service-connected spine disorder be assessed and rated separately when considering the overall disability picture of that spine disorder, and in light of the fact that the Veteran in this case has not expressed agreement with the RO's initially assigned ratings for radiculopathy, the issues of entitlement to increased ratings for these associated neurological disabilities are considered to be on appeal as well.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  Therefore the issues in appellate status are as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets a further remand is warranted in this case, however, it is necessary to ensure that the Veteran receives all consideration due him under the law.  Specifically, these claims were last remanded in February 2012 for further development, to include a VA examination, which was undertaken in October 2012.
Subsequent Supplemental Statements of the Case were issued in December 2012 and March 2013.  However, it appears that the Veteran has submitted new evidence since that time which appears to show an increase in severity in the Veteran's condition.  It appears that the Veteran's private orthopedist filled out a copy of a disability benefits questionnaire in April 2013, indicating increased symptoms, including increased incapacitating episodes, and increased limitation of motion.  The evaluation also indicates that the examiner referred to his treatment notes pertaining to the Veteran in performing his evaluation; however, the Board finds there are no private, or for that matter, VA treatment records dated any more recently than 2012, associated with either the Veteran's physical, or virtual, file.  Further, the Board notes that this April 2013 evaluation was submitted without a waiver of RO consideration.

As this new evidence was submitted without a waiver of RO consideration, as it shows a potential increase in severity of the Veteran's back disability, and as it appears to reference treatment records dated more recently than the ones in the Veteran's claims file, the Board finds it has no choice but to remand the Veteran's back claim, including his radiculopathy claims, in order that all outstanding relevant treatment records may be associated with the Veteran's claims file, and a further VA examination may be undertaken that more accurately assesses the current level of severity of the Veteran's back disability.

As this information would be relevant to the adjudication of the Veteran's TDIU claim, such adjudication will be deferred until the above requested development has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

In addition, the Board notes that a Social Security Administration decision dated August 2012 indicates the Veteran was found unable to work from September 2007.  On remand, the RO should ensure that all relevant Social Security Administration documents have been obtained and associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any back disability and radiculopathy, to include any treatment records from The Center for Bone and Joint Disease in Hudson, Florida, and any relevant VA treatment records from 2012 to the present.  In addition, all relevant records should be obtained from the Social Security Administration and associated with the claims folder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing his lumbar spine disability with radiculopathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the Veteran's diagnosis, and evaluate the severity of any neurological deficits related to that service connected disability. 

All relevant testing should be undertaken, including range of motion testing, and whether repetition of movement causes further pain or further decreased range of motion.  The examiner should specifically note whether the Veteran has any scoliosis or ankylosis related to this disability.  The examiner should note whether the Veteran carries a diagnosis of IVDS, and if so, state the level of incapacitating episodes the Veteran has related to IVDS.

The examiner should also to discuss the functional impairment associated with these service-connected disabilities, to include the effects of the disabilities on occupational duties and activities of daily living..

3. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




